Citation Nr: 0532970	
Decision Date: 12/05/05    Archive Date: 12/21/05

DOCKET NO.  03-30 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to non service-connected burial benefits.


WITNESSES AT HEARING ON APPEAL

Appellant and Dr. A. F.


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had active duty from June 1973 to June 1975.  The 
veteran died in September 2002.  The appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The appellant and a physician testified at a Board 
hearing at the RO in June 2004.  This matter was previously 
before the Board and was remanded in October 2004.

The appeal is again being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required on her part.


REMAND

The appellant's underlying contention is that the veteran's 
death was causally related to his exposure to chemicals 
during service.  The veteran's service included service as a 
General Veterinary Officer with the Army Veterinary Corps.  

Unfortunately, virtually no records regarding the veteran's 
service have been located to date.  In this regard, the Board 
notes that a response from the National Personnel Records 
Center (NPRC) is to the effect that after an extensive 
search, the veteran service medical records and his service 
personnel records could not be located.  There also does not 
appear to be a DD Form 214 or similar military service 
document in the claims file.  The appellant has submitted a 
copy of a certificate issued in connection with the award of 
The Army Commendation Medal for service from August 23 1973, 
to June 17, 1975, as a General Veterinary Officer with the 
Army Veterinary Corps with the U.S. Army Medical Department 
Activity, Fort McClellan, Alabama.  

Pursuant to the Board's October 2004 remand, the RO made 
diligent attempts to locate any available service records in 
order to document that the veteran was in fact exposed to 
chemicals during his active duty service.  Nevertheless, it 
appears from the record that further requests are warranted.  
The Board notes that the RO has requested records from the 
National Personnel Records Center (NPRC) on several 
occasions, and the NPRC has indicated that it has no records 
for the veteran.  The record reflects that the veteran served 
at Anniston Army Depot and that the RO contacted this 
facility in an attempt to obtain records relating to the 
veteran.  In an April 2005 response, the Depot Counsel for 
Anniston Army Depot indicated that records pertaining to the 
veteran may be located at the NPRC's Civilian Personnel 
Records Division, located at 111 Winnebago Street, St. Louis, 
MO 63118-4126.  Additionally, in a January 2005 response, the 
secretary of the Dear Occupational Health Clinic indicated 
that any records they might have had pertaining to the 
veteran would have been transferred to the local Civilian 
Personnel Office (CPAC).  It is unclear why the service 
department may believe that the veteran's records are in a 
location for civilian records since it appears that the 
veteran was in the military while serving at Anniston Army 
Depot and Fort McClellan.  At any rated, the record does not 
appear to document any follow up requests to either the 
NPRC's Civilian Personnel Records Division or the CPAC to 
request any records relating to the veteran.  

In view of the lack of service documentation, other avenues 
to obtain such documentation should also be explored as more 
particularly set forth in this remand. 

The Board also notes that a physician testified at the June 
2004 Board hearing and provided an etiology opinion regarding 
the cause of the veteran's death.  Also, at the time of the 
hearing, additional medical evidence in the form of copies of 
medical literature was submitted.  As noted in the prior 
remand, the appellant expressly declined to waive RO 
preliminary review of this medical evidence.  Unfortunately, 
the September 2005 supplemental statement of the case does 
not reflect that the RO considered this evidence in 
adjudicating the appellant's claim.  See generally Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  

Accordingly, the issue is hereby REMANDED to the RO for the 
following actions:

1.  The RO should take appropriate action 
to obtain a copy of the veteran's DD Form 
214 or similar service record from the 
Army or other appropriate source.  In 
addition, the RO should contact the U.S. 
Army Health Service Command and request 
verification of the veteran's service 
from August 1973 to June 1975 with the 
Veterinary Corps at Anniston Army Depot 
and at Fort McClellan and also request 
any information regarding duties the 
veteran would have been expected to 
perform, to include any work with 
chemicals or drugs as part of any such 
work or research.  If the U.S. Army 
Health Service Command suggests any other 
avenues for such verification, the RO 
should undertake such follow-up action. 

2.  The RO should contact the NPRC's 
Civilian Personnel Records Division and 
the local CPAC for Anniston Army Depot 
and request any records relating to the 
veteran.

3.  If any evidence is developed which 
shows exposure to chemicals or drugs as 
part of the veteran's duties during 
service, then the RO should take action 
to have the claims file reviewed and a 
medical opinion offered as to any causal 
connection between the cause of the 
veteran's death and such exposure during 
service. 

4.  After completion of the above to the 
extent possible, the RO should review the 
expanded record (to include the medical 
testimony from the June 2004 Board 
hearing as well as medical literature 
submitted at that time) and determine if 
the benefits sought can be granted.  If 
any issue remains denied, the appellant 
should be furnished a supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 


